—Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered July 27, 1993, which, inter alia granted that portion of plaintiffs’ motion seeking summary judgment on their first cause of action for declaratory relief, and granted that portion of defendant’s motion for summary judgment dismissing plaintiffs’ second cause of action for damages, unanimously affirmed, without costs.
Defendant lessor had the right under the proprietary lease and the "House Rules” incorporated and made part thereof to prevent plaintiffs from making structural alterations and repairs to the heating and alarm systems without prior written consent. The lease and rules established a prima facie right to the relief requested on the cross motion for summary judgment, and it was plaintiffs’ burden to come forward with evidence to demonstrate that the work in progress on the date in question did not fall within the ambit of the prior notification provisions of the proprietary lease and House Rules. They *131did not and moreover failed to demonstrate that they suffered any damage as a result of defendant’s stop work order.
Defendant’s position that it was entitled to preapprove all repairs and non-structural renovations inside of the apartment is also at odds with the language of the proprietary lease and House Rules, and in the absence of an amendment by the Cooperative Board of Directors, there is no contractual basis for the imposition of the proposed restrictions. Concur—Sullivan, J. P., Wallach, Ross, Rubin and Tom, JJ.